Application for reinstatement granted. Memorandum: Upon reapplication, the petitioner has presented new evidence from which we are able to conclude that he is now possessed of a firm intention to conduct himself as an attorney in accordance with the standards set forth in the canons of legal ethics, as such canons are generally construed and understood by the Bench and Bar, and we, therefore, grant the petitioner’s application. Present — McCurn, P. J., Vaughan, Kimball, Wheeler and Van Duser, JJ.